Citation Nr: 0124525	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  00-22 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  The propriety of the initial 50 percent rating assigned 
following a grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU), due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from November 1968 to 
September 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision that granted 
service connection and assigned a 10 percent rating for PTSD, 
effective from October 27, 1994.  Because the veteran had 
disagreed with the initial rating assigned for the service-
connected PTSD, the Board also recharacterized this issue as 
involving the propriety of the initial rating assigned.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  

Subsequently, the veteran's disability rating was increased 
to 50 percent disabling effective from October 27, 1994.  As 
this constitutes less than the maximum available benefit, the 
issue of the initial rating assigned remains before the 
Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  Medical evidence of record suggests that, since October 
1994, the veteran's service-connected PTSD has rendered him 
demonstrably unable to obtain or retain employment.

2.  The grant of a 100 percent schedular rating precludes the 
award of a TDIU for less than total schedular disability.  




CONCLUSIONS OF LAW

1.  The criteria for an initial 100 percent rating for PTSD 
(from October 27, 1994), are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1994). 

2.  The claim for a total disability rating based on 
individual unemployability due to service connected 
disability is without legal merit.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified, as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2001)).  The new law applies to 
all claims filed on or after the date of the law's enactment, 
as well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 11-2000 (2000).  Pertinent regulations (which 
implement the Act but, with the exception of the provision 
governing claims to reopen on the basis of new and material 
evidence, do not create any additional rights) recently were 
promulgated.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
Except as otherwise provided, the implementing regulations 
are also effective from November 2000.

In this case, the RO has not yet had an opportunity to 
consider the claim on appeal in light of the above-noted 
change in the law.  Nonetheless, the Board finds that 
adjudication of the issue on appeal, without remand to the RO 
for initial consideration under the new law poses no risk of 
prejudice to the veteran, as there will be a full grant of 
benefits.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule) which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes (DC) identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2000). After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. §  
4.3 (2000).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the recent Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

As mentioned above, the veteran has been awarded service 
connection and assigned a 50 percent rating for PTSD, 
effective from October 27, 1994.  PTSD is evaluated under 
Diagnostic Code 9411.

The Board notes that, during the pendency of the veteran's 
claim for service connection for PTSD, the rating criteria 
for evaluating psychiatric disability changed, effective 
November 7, 1996.  Thus, the veteran is entitled to have his 
claim considered under both the old and new rating criteria, 
and to be assigned a rating under whichever criteria would be 
more favorable.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  

Under the former rating criteria for PTSD (set forth at 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996)), a 50 percent 
rating is assigned when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  To warrant a 100 percent evaluation, the 
attitudes of all contacts except the most intimate must be so 
adversely affected as to result in virtual isolation in the 
community; or there are totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual is unable to obtain or retain 
employment.  These criteria represent 3 independent bases for 
granting a 100 percent evaluation.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996). 

Under the revised rating criteria for PTSD (set forth at 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000)), a 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.  

Having considered the veteran's PTSD under both the former 
and revised criteria, and with resolution of all reasonable 
doubt in the veteran's favor, the Board finds that the 
criteria for a 100 percent evaluation under the former 
criteria, based upon demonstrable unemployability, have been 
met.  

The record reflects that the veteran was determined to be 
disabled and unable to work for Social Security 
Administration (SSA) purposes effective from February 1994.  
There is conflicting evidence as to the reasons for the 
veteran's inability to work.  An SSA determination dated in 
August 1994 notes that the veteran reported that he was 
unable to work because of partial blindness, leg pain, and 
the after-effects of a stroke.  SSA records include a medical 
evaluation report, dated in April 1994, which indicates that 
the veteran had a low back injury in 1991, and that he 
suffered a stroke in May 1993; he returned to work in June 
1993, but stopped working due to low back pain.  
Subsequently, the veteran claimed that his unemployability 
was due to PTSD as well.  An SSA decision, dated in May 1996, 
found that he was unemployable from February 1994, due to 
severe PTSD and a low back disorder. 

The Board notes, however, that a letter from the veteran's 
treating psychologist (Dr. S.C.), dated in July 2000, states 
that the veteran had been under Dr. S.C.'s care (as well as a 
VA psychiatrist's care) for the past six (6) years, that the 
veteran's PTSD had been so severe as to warrant 
hospitalization on three (3) occasions, and that he was 
unable to sustain employment because of his PTSD symptoms, 
not because of his back condition or the residuals of the 
stroke.  Dr. S.C. reported that the veteran had returned to 
work following his stroke and that his terminations from jobs 
as well as his problems with doing volunteer work at the VA 
hospital were in fact related to his PTSD.  Dr. S.C. stated 
that this situation had not changed and that the veteran was 
permanently and totally disabled as a result of PTSD.  

The Board finds that the opinion of the veteran's treating VA 
psychologist of six years is persuasive evidence suggesting 
that, notwithstanding the existence of the veteran's back 
condition and residuals of a stroke, that the veteran's PTSD 
is sufficiently disabling, in and of itself, to render him 
unable to obtain or retain substantially gainful employment.  
Moreover, as she has been treating the veteran during the 
entire pendency of the claim, and has, essentially, indicated 
that his condition has remained unchanged, the Board also 
construes her statement as indicating that the veteran has 
been unemployable due to PTSD since the effective date of the 
grant of service connection-October 1994.  The Board notes 
that no other evidence of record, to include SSA's 
determination, directly contradicts the opinion of the 
veteran's treating psychologist.  

Under these circumstances, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
demonstrable unemployability due to PTSD has been 
demonstrated, and that, as such, the criteria for an initial 
100 percent schedular evaluation under the former criteria 
have been met.  See 38 U.S.C.A. § 5107(b) (West Supp. 2001).  
Hence, consideration of the revised criteria is unnecessary.  
Moreover, inasmuch as the Board has determined that the 
veteran's disability has been 100 percent disabling since the 
effective date of the grant of service connection, there is 
no basis for "staged rating," pursuant to Fenderson.

Likewise, the Board notes that the award of a 100 percent 
initial rating for PTSD since the effective date of the grant 
of service connection renders the claim for a TDIU, for less 
that a total schedular disability, without legal merit.  A 
TDIU the pertinent regulation stipulates that TDIU may be 
assigned where the schedular rating is less than total, when 
certain criteria are met.  See 38 C.F.R. § 4.16 (2001).  In 
light of the Board's fully favorable decision on the 
increased rating issue from the date of the grant of service 
connection for PTSD (the only service-connected condition), a 
TDIU claim under 38 C.F.R. § 4.16 is precluded.  See ZP v. 
Brown, 7 Vet. App. 541 (1995).  Where, as here, the law is 
dispositive of the claim, the claim should be denied or 
otherwise terminated due to an absence of legal merit, or 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


ORDER

A 100 percent initial rating for PTSD (from October 27, 1994) 
is granted, subject to the laws and regulations governing the 
payment of monetary awards.  

The claim for a TDIU is denied as without legal merit.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

